307 S.W.3d 715 (2010)
Gregory JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93297.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Jo Ann Rotermund, Saint Louis, MO, for appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Gregory Johnson appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Johnson argues he was denied his right to effective assistance of trial counsel. We find the motion court's findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).